PER CURIAM.
We accepted jurisdiction to review the decision of the Third District Court of Appeal in State v. Brown, 456 So.2d 527 (Fla. 3d DCA 1984), based upon that court’s express reliance upon its decision in State v. Clausell, 455 So.2d 1050 (Fla. 3d DCA 1984), in which it certified to this Court questions of great public importance. We have jurisdiction.* Art. V, § 3(b)(4), Fla. Const.
We quash the decision in the instant case on the authority of our decision in State v. Clausell, 475 So.2d 1189 (Fla.1985), and remand to the district court for further proceedings consistent with our decision in Clausell.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.

 See Jollie v. State, 405 So.2d 418 (Fla.1981).